Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on February 19, 2021 (the “Response”), the Applicant amends claims 1-15 and claims 1-15 are pending, of which claim 1, 2, 3, 7, 8 and 9 are independent.
Response to Arguments
Regarding claims 1-15, the amendments to independent claims 1, 2, 3, 7, 8 and 9 and its subsequent inheritance by dependent claims 4-6, 10-12, and 13-15 changes the scope of the claims. 
Regarding the 35 U.S.C. 112(f) interpretation of claims 1-15, the amendment to claims 1, 2, 3, 7, 8 and 9 and its subsequent inheritance by dependent claims 4-6, 10-12, and 13-15 provides for sufficient structure in the claim language and hence, the amendments renders the claim interpretation moot. 
Regarding the 35 U.S.C 112 (b) rejection of claims 1-15, the amendment to claims 1, 2, 3, 7, 8 and 9 and its subsequent inheritance by dependent claims 4-6, 10-12, and 13-15 overcomes the rejection and hence, the rejection of claim 1-15 under 35 U.S.C 112(b) is withdrawn.
Regarding the 35 U.S.C. 101 rejection of claims 1-15, the amendment to claims 1, 2, 3, 7, 8 and 9 and its subsequent inheritance by dependent claims 4-6, 10-12, and 13-15 overcomes the rejection and hence, the rejection of claim 1-15 under 35 U.S.C 101 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1-15, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. The Applicant argues, that “currently presented independent claims 1, 2, 3, 7, 8, and 9 recites the feature "...calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner..." (hereinafter "feature A"). 
Respectfully, the Applicants assert that none of the cited references, alone or in any combination, teach feature A as recited in in the currently presented claim set. With regard to feature A, the Examiner asserted that Kand discloses the following feature and that the feature corresponds to feature A: "the state variable computing means (31) includes a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel  (3R) according to the state variable computed by the front wheel state variable computing means(231)" (paragraphs 0030 and 0031 of Kand ). Respectfully, however, according to Kand, the sprung velocity S2 is represented by d2x2/dt2, and the stroke speed Ss is represented by d2x2/dt2-d2x1/dt2, where d2x2/dt2 and d2x1/dt2 each represent vertical acceleration (paragraphs 0086 to 0091 of Kanda 1). As such, Kand discloses computing the state variable of the front wheel in the vertical direction and the state variable of the rear wheel in the vertical direction in an inseparable manner. Accordingly, Kanda_1 neither discloses nor suggests feature A of the present invention. The Applicants request withdrawal of these rejections”.
In response/reply, the Examiner highlights that, Kanda_1 et al (US Patent Publication No. 2015020995 A1; hereinafter Kanda_1) in view of Hirao et al (US Patent 8718872 B2; hereinafter Hirao) teaches all the limitations of claim 1. Specifically, Kanda_1 teaches, “calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner..." (hereinafter "feature A"). The Examiner finds that one of ordinary skill in the art would interpret the claim as written and presented for examination as ‘any’ state amount in a planar direction—wherein a planar direction is ‘any’ direction along a plane. Nowhere in the specification is there a reference to a distinction between the planar direction and the up-down direction and hence, the planar direction may be any direction along any plane—to include the vertical plane. Further, the Applicant’s specification describes the yaw rate (time derivative “dr” of yaw rate) as a state amount in the planar direction. Hence, Kanda teaches, the limitation (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU); Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model; 
Figures 4 and 8 (elements vw, vbi, vbo and ∆vw) along with paragraphs 0081, 0096, 0112 and 0113 provide for inner wheel vehicle body speed, outer wheel vehicle body speed, wheel rotational speed variation and yaw rate; Paragraph 0113 provides for “receives the yaw rate y detected by the yaw rate sensor 11 as the denominator so that the cornering radius TR of the vehicle V can be obtained by dividing the average wheel rotational speed Vwav by the yaw rate y. When the denominator or the yaw rate y happens to be zero, the denominator is replaced by a suitable number such as a constant value. The computed cornering radius TR is forwarded to the subtractor 83 (as the minuend) and the adder 85. The subtractor 83 and the adder 85 compute the inner wheel cornering radius Tri and the outer wheel cornering radius … the inner wheel vehicle body speed ratio Rvi and the outer wheel vehicle body speed ratio Rvo are computed by dividing the inner wheel cornering radius Tri and the outer wheel cornering radius Tro by the cornering radius TR of the vehicle V”—wherein the computation of the cornering radius Tr, outer wheel vehicle body speed etc. is also equivalent to state amounts in a planar direction; 
Paragraphs 0030 and 0031 provide for, “a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically (up-down direction)”—and the state variables S2, Ss are state amounts in the planar direction—wherein the planar direction is also a vertical direction;
Paragraphs 0087 provides for “the first order time derivative ( dx/dt) and the second order time derivative (d2x/dt2) are denoted as given in the following … where M1 is the mass of the unsprung mass, M2 is the mass of the sprung mass, x1 is the vertical position of the unsprung mass, x2 is the vertical position of the sprung mass, d2x/dt2 is the vertical acceleration of the unsprung mass, and d2x /dt2 is the vertical acceleration of the sprung mass”—which is equivalent to the state amounts in the up-down direction—which in this case also is the same as a possible case of planar direction—as the claim language as written and presented for examination allows for such a possibility as per broadest reasonable interpretation);
Hence, the amended claim 1 is obvious over Kanda_1 and Hirao. The detailed summary is provided under the 35 U.S.C. 103 rejection. Further, the patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their independent claim 1. Hence, the Applicant’s arguments in view of the amendments have been fully considered but they are not persuasive in view of reasons set forth above and the rejection of claim 1 and claims 4-7 under 35 U.S.C 103 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kanda_1 et al (US Patent Publication No. 2015/0290995 A1; hereinafter Kanda_1) in view of Hirao et al (US Patent 8718872 B2; hereinafter Hirao).
Regarding claim 1, Kanda_1 teaches:
A suspension control device configured to control a suspension to follow a reference vehicle model, comprising a processor and a memory, wherein the processor is configured to carry out computation with use of the reference vehicle model (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model), 
(Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU); Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model; 
Figures 4 and 8 (elements vw, vbi, vbo and ∆vw) along with paragraphs 0081, 0096, 0112 and 0113 provide for inner wheel vehicle body speed, outer wheel vehicle body speed, wheel rotational speed variation and yaw rate; Paragraph 0113 provides for “receives the yaw rate y detected by the yaw rate sensor 11 as the denominator so that the cornering radius TR of the vehicle V can be obtained by dividing the average wheel rotational speed Vwav by the yaw rate y. When the denominator or the yaw rate y happens to be zero, the denominator is replaced by a suitable number such as a constant value. The computed cornering radius TR is forwarded to the subtractor 83 (as the minuend) and the adder 85. The subtractor 83 and the adder 85 compute the inner wheel cornering radius Tri and the outer wheel cornering radius … the inner wheel vehicle body speed ratio Rvi and the outer wheel vehicle body speed ratio Rvo are computed by dividing the inner wheel cornering radius Tri and the outer wheel cornering radius Tro by the cornering radius TR of the vehicle V”—wherein the computation of the cornering radius Tr, outer wheel vehicle body speed etc. is also equivalent to state amounts in a planar direction; 
Paragraphs 0030 and 0031 provide for, “a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically (up-down direction)”—and the state variables S2, Ss are state amounts in the planar direction—wherein the planar direction is also a vertical direction;
Paragraphs 0087 provides for “the first order time derivative ( dx/dt) and the second order time derivative (d2x/dt2) are denoted as given in the following … where M1 is the mass of the unsprung mass, M2 is the mass of the sprung mass, x1 is the vertical position of the unsprung mass, x2 is the vertical position of the sprung mass, d2x/dt2 is the vertical acceleration of the unsprung mass, and d2x /dt2 is the vertical acceleration of the sprung mass”—which is equivalent to the state amounts in the up-down direction—which in this case also is the same as a possible case of planar direction—as the claim language as written and presented for examination allows for such a possibility as per broadest reasonable interpretation; Examiner’s Notes: The Examiner finds that one of ordinary skill in the art would interpret the claim as written and presented for examination as ‘any’ state amount in a planar direction—wherein a planar direction is ‘any’ direction along a plane. Nowhere in the specification is there a reference to a distinction between the planar direction and the up-down direction and hence, the planar direction may be any direction along any plane—to include the vertical plane. Further, the Applicant’s specification describes the yaw rate (time derivative “dr” of yaw rate) as a state amount in the planar direction. Hence, Kanda teaches, the limitation); and
carry out, in an inseparable manner, computation with respect to (i) a time derivative of a planar direction component of a sprung speed of a vehicle body as at least part of the plurality of state amounts in the planar direction (Kanda_1: Paragraphs 0087 provides for “the first order time derivative ( dx/dt) and the second order time derivative ( d2x/dt2) are denoted as given in the following … where M1 is the mass of the unsprung mass, M2 is the mass of the sprung mass, x1 is the vertical position of the unsprung mass, x2 is the vertical position of the sprung mass, d2x/dt2 is the vertical acceleration of the unsprung mass, and d2x /dt2 is the vertical acceleration of the sprung mass”—which is equivalent to the time derivative).
Since Kanda_1 does not explicitly teach computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction, Hirao in a similar field of endeavor teaches, computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction (Hirao: Figure 4, elements 48 and 49 provide for calculating pitch rate; Column 5, lines 10-34 provide for calculate a target pitch rate as a correction value so that the vehicle is constantly held in a dive state (with a decreasing pitch) when the roll is increased and the vehicle is constantly held in a squat state (with an increasing pitch) when the roll is reduced—which is equivalent to a pitch rate; Column 4, lines 65-67 provides for “The roll-rate correcting section 17 refers to a non-linear gain map illustrated in FIG. 2 to calculate a correction roll rate for the roll rate detected by the roll rate sensor 10.”—which is equivalent to calculating the roll rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Suspension Control System & Method of Kanda_1 with the Vehicle Attitude Controller of Hirao such that, the modified system & method of Kanda_1 and Hirao computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve turning operability, steering stability and ride quality as well as maintain compliance with current industrial trends and best practice (Hirao: Column 2, lines 14-16 provide for improving steering stability and ride quality).
Regarding claim 4, the rejection of claim 1 is incorporate. Kanda_1 teaches:
(Kanda_1: Figure 3, element 22 provides for vehicle state variable estimating unit and equation 6 and paragraph 0091 provides for “input u is forwarded to a computing unit 39 based on the system matrix B, the output of the computing unit 39 is forwarded to an integrator 41 via an adder 40, the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A, and the output of the computing unit 42 is returned to the adder 40 as a second input. By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained. The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, 1]”—which are non-zero and indicative of a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
Regarding claim 5, the rejection of claims 1 and 4 are incorporate. Kanda_1 teaches: 
The suspension control device as set forth in claim 4, wherein: the processor includes: one or more first computation sections each configured to carry out computation with respect to an input value (Kanda_1: Figure 7 (entire figure) and paragraph 0091 provides for single wheel model); 
an integrator (Kanda_1: Figure 7, element 41 and paragraph 0091 provides for an integrator); 
(Kanda_1: Figure 7, element 42 and paragraph 0091 provides for “the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A”—which is equivalent to a second computing unit); 
an adder configured to carry out addition of a result of the computation carried out by each of the one or more first computation sections and a result of the computation carried out by the second computation section and input a result of the addition to the integrator (Kanda_1: Paragraph 0091 provides for “the output of the computing unit 42 is returned to the adder 40 as a second input”); and 
a third computation section configured to calculate an output value by carrying out computation with respect to the result of the integration carried out by the integrator (Kanda_1: Paragraph 0091 and figure 7, elements 43-46 provide for “By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained”—which is equivalent to a third computation section); and 
at least the second computation section among the one or more first computation sections, the second computation section, and the third computation section is configured to carry out computation with use of a matrix component that indicates a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction (Kanda_1: Paragraph 0091 provides for “The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, l]. In other words, the first to the fourth observer matrices 43 to 46 serve as means for computing the vertical position of the unsprung mass x1 , the vertical position of the sprung mass x2, the sprung velocity S2 and the stroke speed Ss according to the wheel rotational speed variation 11 Vw in the single wheel model 38”—which provides for a non-zero relationship between the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
Regarding claim 6, the rejection of claims 1, 4 and 5 are incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 5, wherein, the processor includes: a vehicle state estimation section configured to estimate a state of the vehicle (Kanda_1: Figure 9 (entire figure) provides for a vehicle state estimation section); 
a subtractor configured to carry out subtraction, from an estimation output amount which is an output from the vehicle state estimation section, of a specific state amount which is the output value outputted from the reference vehicle model computation section (Kanda_1: Figure 9, element 66 provides for a subtractor; Figure 8, element 66 and paragraph 0020 provides for “an accelerating force computing unit (55) for computing the accelerating force other that due to the road surface inclination, a decelerating force computing unit (57) for computing the decelerating force (Fd) of the vehicle (V) owing to causes other than the road surface inclination, and a vehicle body speed computing unit (52) for computing the vehicle body speed (Vb) from the acceleration/ deceleration of the vehicle”; Paragraph 0105 provides for “the output from the torque-drive force conversion circuit 64 is forwarded to a subtractor 66 as a minuend value via a gain circuit 65”); 
an integrator configured to carry out integration of a result of the subtraction carried out by the subtractor (Kanda_1: Figure 9, element 78 provides for an integrator; Paragraph 0110 provides for “the acceleration/deceleration of the vehicle V is converted into the vehicle body speed by being integrated by an integrator 78”); 
a first amplifier configured to carry out amplification of an estimation state amount which is a subject of computation carried out by the vehicle state estimation section (Kanda_1: Figure 9, elements 64, 65 and 72 provide for a first amplifier); 
(Kanda_1: Figure 9, element 72 and 73 provide for a second amplifier); 
a third amplifier configured to carry out amplification of a state amount which is a subject of computation carried out by the reference vehicle model computation section (Kanda_1: Figure 9, element 76 and 74 provides for the third amplifier); and
an adder configured to carry out addition of a result of the amplification carried out by the first amplifier, a result of the amplification carried out by the second amplifier, and a result of the amplification carried out by the third amplifier (Kanda_1: Figure 9, element 75 provides for an adder and it adds the results of the three amplifiers).
Regarding claim 7, Kanda_1 teaches:
A suspension device, comprising: a suspension; a processor; and a memory; (Kanda_1: Paragraph 0008 provides for a suspension control system for a vehicle provided with a variable damper that can adjust a damping force according to an input signal); and 
wherein the processor is configured to control the suspension to follow a reference vehicle model, the suspension control section including a reference vehicle model computation section configured to carry out computation with use of the reference vehicle model (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model), 
calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner (Kanda_1: Paragraphs 0030 and 0031 provide for “the state variable computing means (31) including a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically”), 
carry out, in an inseparable manner, computation with respect to (i) a time derivative of a planar direction component of a sprung speed of a vehicle body as at least part of the plurality of state amounts in the planar direction (Kanda_1: Paragraphs 0087 provides for “the first order time derivative (dx/dt) and the second order time derivative (d2x/dt2) are denoted as given in the following … where M1 is the mass of the unsprung mass, M2 is the mass of the sprung mass, x1 is the vertical position of the unsprung mass, x2 is the vertical position of the sprung mass, d2x/dt2 is the vertical acceleration of the unsprung mass, and d2x/dt2 is the vertical acceleration of the sprung mass”—which is equivalent to the time derivative); and 
Since Kanda_1 does not explicitly teach computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction, Hirao in a similar field of endeavor teaches, computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction (Hirao: Figure 4, elements 48 and 49 provide for calculating pitch rate; Column 5, lines 10-34 provide for calculate a target pitch rate as a correction value so that the vehicle is constantly held in a dive state (with a decreasing pitch) when the roll is increased and the vehicle is constantly held in a squat state (with an increasing pitch) when the roll is reduced—which is equivalent to a pitch rate; Column 4, lines 65-67 provides for “The roll-rate correcting section 17 refers to a non-linear gain map illustrated in FIG. 2 to calculate a correction roll rate for the roll rate detected by the roll rate sensor 10.”—which is equivalent to calculating the roll rate).
Kanda_1 with the Vehicle Attitude Controller of Hirao such that, the modified system & method of Kanda_1 and Hirao computes at least one of a roll rate and a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve turning operability, steering stability and ride quality as well as maintain compliance with current industrial trends and best practice (Hirao: Column 2, lines 14-16 provide for improving steering stability and ride quality).
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kanda_1 et al (US Patent Publication No. 20150290995 A1; hereinafter Kanda_1) in view of Hirao et al (US Patent 8718872 B2; hereinafter Hirao) in view of Kanda et al (US Patent Publication No. 20150066295; hereinafter Kanda_2).
Regarding claim 2, Kanda_1 teaches:
A suspension control device configured to control a suspension to follow a reference vehicle model, comprising a processor and a memory, wherein the processor is configured to carry out computation with use of the reference vehicle model (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model), 
calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner (Kanda_1: Paragraphs 0030 and 0031 provide for “the state variable computing means (31) including a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically”); and 
carry out, in an inseparable manner, computation with respect to (i) a planar direction component of a sprung speed of a vehicle body as at least part of the plurality of state amounts in the planar direction (Kanda_1: Figure 24, element 235 and S2 as well as paragraph 0028 provides for “a sprung velocity computing means (33, 45) for computing the sprung velocity (S2) by using a vehicle model (8) according to the wheel speed variation (AV w) extracted by the wheel speed variation extracting means (36), a stroke speed computing means (33, 46) for computing a suspension stroke speed (Ss) by using a vehicle model (8) according to the wheel speed variation (AV w) extracted by the wheel speed variation extracting means (36), and a skyhook control means (90, 25) for controlling the damping force of the variable damper (6) according to the computed sprung velocity (S2) and the computed stroke speed (Ss)”—which is equivalent to calculating the sprung velocity) 
Since Kanda_1 does not explicitly teach at least one of a time derivative of a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction, Hirao teaches at least one of a time derivative of a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction (Hirao: Column 5, lines 45-67 provides for “pitch angle Q, t: pitch inertia, K.: pitch stiffness, Cx: pitch damping coefficient, and Mx: pitch moment”; Formulas 1 and 2 provide for a time derivative of pitch angle and pitch rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Suspension Control System & Method of Kanda_1 with the Vehicle Attitude Controller of Hirao such that, the modified system & method of Kanda_1 and Hirao computes at least one of a time derivative of a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve turning operability, steering stability and ride quality as well as maintain compliance with current industrial trends and best practice (Hirao: Column 2, lines 14-16 provide for improving steering stability and ride quality).
Since Kanda_1 in view of Hirao does not explicitly teach, computes a time derivative of a roll rate, Kanda_2 teaches, computes a time derivative of a roll rate (Kanda_2: Paragraph 0074 provides for “calculates a roll angular velocity … based on the calculated lateral acceleration, suspension properties, sprung mass M2, and so forth“, i.e. Gy—which is equivalent to a time derivative of a roll rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Suspension Control System & Method of Kanda_1 with the Vehicle Attitude Controller of Hirao with the Suspension Control System & Method of Kanda_2 such that, the modified system & method of Kanda_1, Hirao and Kanda_2 computes a time derivative of a roll rate. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve stability and ride quality as well as maintain compliance with current industrial trends and best practice (Kanda_2: Paragraph 0007 provides for improving stability and ride quality).
Regarding claim 10, the rejection of claim 2 is incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 2, wherein the processor is configured to estimate a state of a vehicle with reference to a matrix component that indicates a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction (Kanda_1: Figure 3, element 22 provides for vehicle state variable estimating unit and equation 6 and paragraph 0091 provides for “input u is forwarded to a computing unit 39 based on the system matrix B, the output of the computing unit 39 is forwarded to an integrator 41 via an adder 40, the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A, and the output of the computing unit 42 is returned to the adder 40 as a second input. By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained. The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, 1]”—which are non-zero and indicative of a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
Regarding claim 11, the rejection of claims 2 and 10 are incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 10, wherein: the processor includes: one or more first computation sections each configured to carry out computation with respect to (Kanda_1: Figure 7 (entire figure) and paragraph 0091 provides for single wheel model); 
an integrator (Kanda_1: Figure 7, element 41 and paragraph 0091 provides for an integrator); 
a second computation section configured to carry out computation with respect to a result of integration carried out by the integrator (Kanda_1: Figure 7, element 42 and paragraph 0091 provides for “the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A”—which is equivalent to a second computing unit);
an adder configured to carry out addition of a result of the computation carried out by each of the one or more first computation sections and a result of the computation carried out by the second computation section and input a result of the addition to the integrator; (Kanda_1: Paragraph 0091 provides for “the output of the computing unit 42 is returned to the adder 40 as a second input”); and 
a third computation section configured to calculate an output value by carrying out computation with respect to the result of the integration carried out by the integrator (Kanda_1: Paragraph 0091 and figure 7, elements 43-46 provide for “By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained”—which is equivalent to a third computation section); and 
at least the second computation section among the one or more first computation sections, the second computation section, and the third computation section is configured to carry out computation with use of a matrix component that indicates a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction (Kanda_1: Paragraph 0091 provides for “The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, l]. In other words, the first to the fourth observer matrices 43 to 46 serve as means for computing the vertical position of the unsprung mass x1 , the vertical position of the sprung mass x2, the sprung velocity S2 and the stroke speed Ss according to the wheel rotational speed variation 11 Vw in the single wheel model 38”—which provides for a non-zero relationship between the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
	Regarding claim 12, the rejection of claims 2, 10 and 11 are incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 11, wherein, the processor includes: a vehicle state estimation section configured to estimate a state of the vehicle (Kanda_1: Figure 9 (entire figure) provides for a vehicle state estimation section); 
a subtractor configured to carry out subtraction, from an estimation output amount which is an output from the vehicle state estimation section, of a specific state amount which is the output value outputted from the reference vehicle model computation section (Kanda_1: Figure 9, element 66 provides for a subtractor; Figure 8, element 66 and paragraph 0020 provides for “an accelerating force computing unit (55) for computing the accelerating force other that due to the road surface inclination, a decelerating force computing unit (57) for computing the decelerating force (Fd) of the vehicle (V) owing to causes other than the road surface inclination, and a vehicle body speed computing unit (52) for computing the vehicle body speed (Vb) from the acceleration/ deceleration of the vehicle”; Paragraph 0105 provides for “the output from the torque-drive force conversion circuit 64 is forwarded to a subtractor 66 as a minuend value via a gain circuit 65”); 
an integrator configured to carry out integration of a result of the subtraction carried out by the subtractor (Kanda_1: Figure 9, element 78 provides for an integrator; Paragraph 0110 provides for “the acceleration/deceleration of the vehicle V is converted into the vehicle body speed by being integrated by an integrator 78”); 
a first amplifier configured to carry out amplification of an estimation state amount which is a subject of computation carried out by the vehicle state estimation section (Kanda_1: Figure 9, elements 64 and 65 provide for a first amplifier); 
a second amplifier configured to carry out amplification of a result of the integration carried out by the integrator (Kanda_1: Figure 9, elements 72 and 73 provide for a second amplifier); 
a third amplifier configured to carry out amplification of a state amount which is a subject of computation carried out by the reference vehicle model computation section (Kanda_1: Figure 9, element 76 and 74 provides for the third amplifier); and 
an adder configured to carry out addition of a result of the amplification carried out by the first amplifier, a result of the amplification carried out by the second amplifier, and a result of the amplification carried out by the third amplifier (Kanda_1: Figure 9, element 75 provides for an adder and it adds the results of the three amplifiers).
Claims 3, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kanda_1 et al (US Patent Publication No. 20150290995 A1; hereinafter Kanda_1) in view of Matsunaga et al (US Patent 5444621; hereinafter Matsunaga).
Regarding claim 3, Kanda_1 teaches:
A suspension control device configured to control a suspension to follow a reference vehicle model, comprising a processor and a memory, wherein the processor is configured to carry out computation with use of the reference vehicle model (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model); 
(Kanda_1: Paragraphs 0030 and 0031 provide for “the state variable computing means (31) including a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically”);
carry out, in an inseparable manner, computation with respect to (ii) a damper stroke of at least one of wheels as at least part of the plurality of state amounts in the up-down direction (Kanda_1: Figure 3, elements 6FR, 6FL, 6RR and 6RL along with paragraphs 0008 provides for “controlling a damping force of the variable damper (6) according to the computed state variable (S2 , Ss)“—which is equivalent to damper stroke and Ss is the stroke speed).
Since Kanda_1 does not explicitly teach compute a time derivative of a yaw rate of a vehicle body as at least part of the plurality of state amounts in the planar direction, Matsunaga in a similar field of endeavor teaches, a time derivative of a yaw rate of a vehicle body as at least part of the plurality of state amounts in the planar direction (Matsunaga: Column 36, lines 55-67 provides for “The actual yaw rate Y is differentiated with time to compute a yaw acceleration dY”—which is equivalent to time derivative of a yaw rate).
Kanda_1 with the Suspension Control System & Method of Matsunaga such that, the modified system & method of Kanda_1 and Matsunaga compute a time derivative of a yaw rate of a vehicle body as at least part of the plurality of state amounts in the planar direction. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve stability and ride quality as well as maintain compliance with current industrial trends and best practice (Matsunaga: Column 1, lines 40-45 provides for improving stability and ride quality).
Regarding claim 13, the rejection of claim 3 is incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 3, wherein the reference vehicle model computation section is configured to estimate a state of a vehicle with reference to a matrix component that indicates a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction (Kanda_1: Figure 3, element 22 provides for vehicle state variable estimating unit and equation 6 and paragraph 0091 provides for “input u is forwarded to a computing unit 39 based on the system matrix B, the output of the computing unit 39 is forwarded to an integrator 41 via an adder 40, the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A, and the output of the computing unit 42 is returned to the adder 40 as a second input. By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained. The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, 1]”—which are non-zero and indicative of a non-zero relationship between at least one of the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
Regarding claim 14, the rejection of claims 3 and 13 are incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 13, wherein: the reference vehicle model computation section includes: one or more first computation sections each configured to carry out computation with respect to an input value (Kanda_1: Figure 7 (entire figure) and paragraph 0091 provides for single wheel model); 
an integrator (Kanda_1: Figure 7, element 41 and paragraph 0091 provides for an integrator); 
a second computation section configured to carry out computation with respect to a result of integration carried out by the integrator (Kanda_1: Figure 7, element 42 and paragraph 0091 provides for “the output of the integrator 41 is forwarded to a computing unit 42 based on the system matrix A”—which is equivalent to a second computing unit);
an adder configured to carry out addition of a result of the computation carried out by each of the one or more first computation sections and a result of the computation carried out by the second computation section and input a result of the addition to the integrator; (Kanda_1: Paragraph 0091 provides for “the output of the computing unit 42 is returned to the adder 40 as a second input”); and 
a third computation section configured to calculate an output value by carrying out computation with respect to the result of the integration carried out by the integrator (Kanda_1: Paragraph 0091 and figure 7, elements 43-46 provide for “By obtaining the outputs from a first to a fourth observer matrix 43 to 46 applied to the single wheel model 38, the vertical position of the unsprung mass x1, the vertical position of the sprung mass x2 , the sprung velocity S2 (dx2/dt) and the stroke speed Ss (dx2/dt-dx1/dt) can be obtained”—which is equivalent to a third computation section); and 
(Kanda_1: Paragraph 0091 provides for “The first observer matrix consists of an unsprung position observer matrix [1, 0, 0, 0], the second observer matrix consists of a sprung position observer matrix [0, 1, 0, 0], the third observer matrix consists of a sprung velocity observer matrix [0, 0, 1, 0], and the fourth observer matrix consists of a stroke speed observer matrix [0, 0, -1, l]. In other words, the first to the fourth observer matrices 43 to 46 serve as means for computing the vertical position of the unsprung mass x1 , the vertical position of the sprung mass x2, the sprung velocity S2 and the stroke speed Ss according to the wheel rotational speed variation 11 Vw in the single wheel model 38”—which provides for a non-zero relationship between the plurality of state amounts in the planar direction and at least one of the plurality of state amounts in the up-down direction).
Regarding claim 15, the rejection of claims 3, 13 and 14 are incorporate. Kanda_1 teaches:
The suspension control device as set forth in claim 14, further comprising: a vehicle state estimation section configured to estimate a state of the vehicle (Kanda_1: Figure 9 (entire figure) provides for a vehicle state estimation section); 
a subtractor configured to carry out subtraction, from an estimation output amount which is an output from the vehicle state estimation section, of a specific state amount which is the output value outputted from the reference vehicle model computation section (Kanda_1: Figure 9, element 66 provides for a subtractor; Figure 8, element 66 and paragraph 0020 provides for “an accelerating force computing unit (55) for computing the accelerating force other that due to the road surface inclination, a decelerating force computing unit (57) for computing the decelerating force (Fd) of the vehicle (V) owing to causes other than the road surface inclination, and a vehicle body speed computing unit (52) for computing the vehicle body speed (Vb) from the acceleration/ deceleration of the vehicle”; Paragraph 0105 provides for “the output from the torque-drive force conversion circuit 64 is forwarded to a subtractor 66 as a minuend value via a gain circuit 65”); 
an integrator configured to carry out integration of a result of the subtraction carried out by the subtractor (Kanda_1: Figure 9, element 78 provides for an integrator; Paragraph 0110 provides for “the acceleration/deceleration of the vehicle V is converted into the vehicle body speed by being integrated by an integrator 78”); 
a first amplifier configured to carry out amplification of an estimation state amount which is a subject of computation carried out by the vehicle state estimation section (Kanda_1: Figure 9, elements 64 and 65 provide for a first amplifier); 
a second amplifier configured to carry out amplification of a result of the integration carried out by the integrator (Kanda_1: Figure 9, elements 72 and 73 provide for a second amplifier); 
a third amplifier configured to carry out amplification of a state amount which is a subject of computation carried out by the reference vehicle model computation section (Kanda_1: Figure 9, element 76 and 74 provides for the third amplifier); and 
an adder configured to carry out addition of a result of the amplification carried out by the first amplifier, a result of the amplification carried out by the second amplifier, and a result of the amplification carried out by the third amplifier (Kanda_1: Figure 9, element 75 provides for an adder and it adds the results of the three amplifiers).
Regarding claim 9, Kanda_1 teaches:
A suspension device, comprising: a suspension (Kanda_1: Paragraph 0008 provides for a suspension control system for a vehicle provided with a variable damper that can adjust a damping force according to an input signal); and 
a suspension control section configured to control the suspension to follow a reference vehicle model, the suspension control section including a reference vehicle model computation (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model), 
the reference vehicle model computation section configured to calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner (Kanda_1: Paragraphs 0030 and 0031 provide for “the state variable computing means (31) including a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically”), 
compute: (ii) a damper stroke of at least one of wheels as at least part of the plurality of state amounts in the up-down direction (Kanda_1: Figure 3, elements 6FR, 6FL, 6RR and 6RL along with paragraphs 0008 provides for “controlling a damping force of the variable damper (6) according to the computed state variable (S2, Ss)“—which is equivalent to damper stroke and Ss is the stroke speed).
Since Kanda_1 does not explicitly teach compute a time derivative of a yaw rate of a vehicle body as at least part of the plurality of state amounts in the planar direction, Matsunaga (Matsunaga: Column 36, lines 55-67 provides for “The actual yaw rate Y is differentiated with time to compute a yaw acceleration dY”—which is equivalent to time derivative of a yaw rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Suspension Control System & Method of Kanda_1 with the Suspension Control System & Method of Matsunaga such that, the modified system & method of Kanda_1 and Matsunaga compute a time derivative of a yaw rate of a vehicle body as at least part of the plurality of state amounts in the planar direction. One would have been motivated to make such a combination in order to develop a high-fidelity model to improve stability and ride quality as well as maintain compliance with current industrial trends and best practice (Matsunaga: Column 1, lines 40-45 provides for improving stability and ride quality). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kanda_1 et al (US Patent Publication No. 2015020995 A1; hereinafter Kanda_1) in view of Koumura et al (US Patent Publication No. 20130226405 A1; hereinafter Koumura).
Regarding claim 8, Kanda_1 teaches:
(Kanda_1: Paragraph 0008 provides for a suspension control system for a vehicle provided with a variable damper that can adjust a damping force according to an input signal); and 
a suspension control section configured to control the suspension to follow a reference vehicle model, the suspension control section including a reference vehicle model computation section configured to carry out computation with use of the reference vehicle model (Kanda_1: Figure 19, element 8 and paragraph 0142 provides for an Electronic Control Unit (ECU)—which is equivalent to a suspension control device; Figure 4, elements 31, 33, 38 and 34 and figure 19, elements 22, 33, 31 and 32 along with paragraph 0008, “vehicle from a vehicle model (38) representing a behavior of the vehicle”—which is equivalent to a reference vehicle model), 
the reference vehicle model computation section configured to calculate a reference output by carrying out computation with respect to at least one of a plurality of state amounts in a planar direction and at least one of a plurality of state amounts in an up-down direction in an inseparable manner (Kanda_1: Paragraphs 0030 and 0031 provide for “the state variable computing means (31) including a front wheel state variable computing means (231) for computing a state variable (S2, Ss) of the vehicle associated with the front wheel (3p), and a rear wheel state variable computing means (232) for computing a state variable (S2, Ss) of the vehicle associated with a rear wheel (3R) according to the state variable computed by the front wheel state variable computing means (231)” and “the state variable of the vehicle associated with each rear wheel can be computed from the detection value of the wheel rotational speed sensor of the corresponding front wheel. Therefore, the wheel rotational speed sensor for the rear wheel can be omitted. If the rear wheel is connected to the vehicle body via a trailing arm, the accuracy of the computation of the state variable could be impaired because the rear wheel moves in the fore and aft direction as the rear wheel moves vertically”); 
the reference vehicle model computation section configured to carry out, in an inseparable manner, computation with respect to (i) a planar direction component of a sprung speed of a (Kanda_1: Figure 24, element 235 and S2 as well as paragraph 0028 provides for “a sprung velocity computing means (33, 45) for computing the sprung velocity (S2) by using a vehicle model (8) according to the wheel speed variation (AV w) extracted by the wheel speed variation extracting means (36), a stroke speed computing means (33, 46) for computing a suspension stroke speed (Ss) by using a vehicle model (8) according to the wheel speed variation (AV w) extracted by the wheel speed variation extracting means (36), and a skyhook control means (90, 25) for controlling the damping force of the variable damper (6) according to the computed sprung velocity (S2) and the computed stroke speed (Ss)”—which is equivalent to calculating the sprung velocity); and 
Since Kanda_1 does not explicitly teach compute at least one of a time derivative of a roll rate and a time derivative of a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction, Koumura in a similar field of endeavor teaches, computing at least one of a time derivative of a roll rate and a time derivative of a pitch rate of the vehicle body as at least part of the plurality of state amounts in the up-down direction (Koumura: Paragraph 0055 provides for “the roll acquiring unit 9a or the pitch acquiring unit 9b is not limited to directly acquiring the roll amount and the pitch amount, and may acquire the roll amount (roll changing amount such as roll angular speed, roll angular acceleration) or the pitch amount (pitch changing amount such as pitch angular speed, pitch angular acceleration) … In other words, the roll amount and the pitch amount change according to the vehicle speed, the road surface in-phase/reverse-phase ratio, and the roll damping control amount, and hence the roll amount and the pitch amount can be obtained based on at least one of the above”—where roll acceleration and pitch acceleration are equivalent to the time derivatives of the roll rate and pitch rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Suspension Control System & Method of Kanda_1 with the Vehicle Controller of Koumura such that, the modified system & method of Kanda_1 and Koumura compute at least one of a time derivative of a roll rate and a (Koumura: Paragraph 0003 provides for human sensitivity to roll and pitch changes—implying a need to improve ride quality).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tischi Balachandra/Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662